 220DECISIONSOF NATIONALLABOR RELATIONS BOARDBooker Family Medical Care Center and Warehouseand Mail Order Employees Union,LocalNo. 743,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,'Peti-tioner.Case 13-RC-13338July 17, 1975DECISIONAND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer James A.Miller. Following the hearing, and pursuant to Sec-tion 102.67 of the National LaborRelations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the Region-al Director for Region 13, this case was transferred totheNational Labor Relations Board for decision.Thereafter a brief was filed by the Employer.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebrief filed herein, the Board finds that the Petitionerseeks to represent certain employees of the Employ-er.The Employer contends,inter alia,that each ofthe entities involved are separate and distinct em-ployers and, as such, are not subject to the Board'sjurisdiction.We agree with the Employer's conten-tion.The employingentitiesinvolvedconsistof a groupof four doctorsengagedin the private practice ofmedicine,a pharmacy, a laboratory, and an X-raydepartment. Specifically, a breakdown of the entitiesis asfollows:Dr. Michael Mintz operates the dentaldepartment, Dr. Bruce Carlson operates the podiatrydepartment, Dr. Corinne Solomon operates the op-tometry department, and Dr. Zulikar Esmail practic-es internal medicine, in addition to serving as thefounder and president of North Enterprises, Inc.(herein called North), which is utilized as the leasingorganization for the various departments. There is, asstated, the pharmacy, a laboratory, and an X-ray de-partment?1The name of the Petitioner appears as amended at the hearing.2 Both the laboratory and the X-ray departments were closedat the timeof therepresentationhearing. However, North was in the processof negoti-ating leasesfor these departments.In support of its contention that the Board shouldnot assert jurisdiction over its operations, the Em-ployer places much reliance on the fact that eachentity operating within the Center operates as a sepa-rate professional corporation and/or professional as-sociation.The relevant record evidence establishesthat each entity does its own billing to the IllinoisDepartment of Public Aid (which accounts for ap-proximately 99 percent of the billings) and eachmaintainsseparate bank accounts. Each entity doesits own hiring and sets its personnel and labor poli-cies.There is no intermingling of employees. The rec-ord also reveals that the practitioners in the Centerdo not initiate referrals to the other practitionerstherein. To a limited extent, patients inquire aboutservices and/or specialties of the practitioners in theCenter and it is only on that basis that a referral ismade. The single instance where there are commondirectors and common managements is with North(the property management entity) and Dr. Esmail'smedical practice. However, the record reveals thatonce the leasing of the X-ray and laboratory depart-mentshas been completed North will merely be ashell corporation with no employees and its solefunction will be that of collecting rents? This func-tion, according to the evidence, will be carried out byDr. Esmail. With the exceptions of the podiatry andoptometry departments, each entity has its ownphone. However, there is a common phone for theCenter which is usedas anintercom system for thevarious departments. There is also a common liabili-ty insurance policy which covers negligent acts whichmight occur in the common areas of the Center, butsuch coverage does not extend to malpractice claimsas the evidence indicates that each entitymaintainsitsown malpractice insurance. The common areaswithin the Center are the hallways, waiting room,and a reception area. While the general statementcan be made that each practitioner is engaged in thepractice of medicine, that statement is somewhatqualified by bearing in mind that each practitioner isengaged in a specialized practice unrelated to theother practices at the Center, and thatit isthe Centeritselfwhich provides a wide range of medical facili-ties.Based on the foregoing, including the absence ofany common management and operations, and the3 In this regard,Petitioner also urges that the office management standardbe applied toNorthsince it is essentially an office management operation.The evidence indicates that North will, at most,have only one employee,excluding the janitors, whom the parties stipulated to exclude from any unitfound appropriate.We also take congizance of the fact that, although Northwill derive more than $100,000 annual gross revenues,the other require-ment is missing,i.e., that $25,000 of said annual gross revenues must bederived from organizations whose operationssatisfy anyof the Board's ju-risdictional standards.See, e.g.,MistletoeOperating Company,122 NLRB1534 (1959).Accordingly,we conclude and find thatNorth's operations donot satisfy the office management standard.219 NLRB No. 70 BOOKER FAMILY MEDICAL CARE CENTER221separate control of labor relations of each entity, weconclude and find that each entity operating withinthe Center constitutes a separate and distinct em-ployer and that it would be inappropriate to considertheir combined operations for jurisdictional purpos-es. It isnecessary, however, to consider the individu-al operations of each of these employers in order todetermine which, if any, satisfy our jurisdictionalstandards.Turning to the facts regardingcommerce, the rec-ord shows that the first arrangement entered into byNorth was for the sale of the dental department toDr.MichaelMintz, P.C., in February 1974. Dr.Mintz' professional corporation purchased all of theexisting dental equipment and leased the dental de-partment from North. Mintz' gross revenue is ap-proximately $10,000 per month and he purchasesgoods and services valued at approximately $700 permonth, the bulk of which comes from intrastate sup-pliers.The podiatry department has been operated by Dr.Bruce Carlson, Ltd., as an individual entity, since theCenter opened in approximately July 1973. Carlson'sgross revenue is approximately $4,800 per month andhe purchases goods and services from within theState valued at $600 per month.The optometry department, operated by Dr. Co-rinne Solomon, was leased to her in February 1974.Dr.Solomon's gross revenue is approximately$10,000 per month and she purchases virtually all ofher supplies from intrastate suppliers.The record establishes that Booker Pharmacy, aretail operation, derives annual gross revenues of ap-proximately $300,000 per year.An entity doingbusinessas Grove Medical Labo-ratory had, at the time of the representation hearing,applied for a license from the State of Illinois to op-erate the laboratory and, upon approval of the li-cense,North expects to consummate the lease agree-ment.Basedon the past revenues of the laboratory,itsgross revenue was estimated to be $8,000 permonth.The X-ray department which was previously oper-ated by North was closed during the course of therepresentation hearing due to financial reasons. Therecordis silent onits projected annual gross revenue.The only other department is theinternal medicinedepartment which will be operated by Dr. Esmail'sprofessional corporation following the execution ofthe X-ray and laboratory department leases. Howev-er, the record reveals that the gross revenue of North,which includes rental receipts from the other doctorsand the fees generated by Dr. Esmail's medical prac-tice, is approximately $25,000 per month. Of thatamount, more than $6,000 per month is derived fromthe rent receipts of the pharmacy and the dental de-partment.Based on the foregoing, and the entire record in-cluding the brief, we find that, with one exception,noneof the operations involvedsatisfiesthe $250,000jurisdictional standard we apply to such operations.4The sole exception is the Booker Pharmacy which asa retail enterprise fails to satisfy the monetary re-quirements of ourretailstandard.' Accordingly, wefind that the impact of their operations on commerceisnot sufficient to warrant assertion of jurisdictionherein and that it will not effectuate the purposes oftheAct to do so.6 Therefore, we shall dismiss thepetition.ORDERIt is hereby ordered that the petition filed in Case13-RC-13338 by Warehouse and Mail Order Em-ployees Union, Local No. 743, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, be, and it hereby is, dismissed.EastOaklandCommunityHealth Alliance,inc, 218 NLRB No 193(1975)5CarolinaSuppliesand Cement Co,122 NLRB88 (1958)61n view of this finding, we deem it unnecessary and we do not pass onthe adduional grounds urgedby the employingentities as justification forthe dismissal of the petition